— In an action to invalidate a sewer tax, the plaintiff intervenor Philip F. Weisel appeals from an order of the Supreme Court, Suffolk County (Geiler, J.), dated November 16, 1989, which granted the motion of the defendant County of Suffolk to vacate a judgment of the same court (DeLuca, J.), entered September 23, 1981.
Ordered that the order is affirmed, with costs to the defendant-respondent.
The intervener contends that the Supreme Court erred in vacating its 1981 judgment, which declared a Suffolk County sewer tax invalid. We disagree. Contrary to the intervenor’s contentions, the record demonstrates that after the sewer tax was declared to be invalid, the plaintiff Town of Islip and the defendant County of Suffolk entered into an agreement settling the action (see, Governor’s approval mem, L 1982, ch 910, 1982 NY Legis Ann, at 290). Accordingly, the Supreme Court properly vacated the underlying judgment on the ground that the matter had been settled (see, Governor’s approval mem, L 1982, ch 910, 1982 NY Legis Ann, at 290; Ladd v Stevenson, 112 NY 325; 5 Weinstein-Korn-Miller, NY Civ Prac 5015.12).
We have examined the intervenor’s remaining contentions and find that they are without merit. Kunzeman, J. P., Harwood, Fiber and Balletta, JJ., concur.